Citation Nr: 0828493	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  04-28 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1955 to January 
1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in March 
2007.  That development was completed, and the case has since 
been returned to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To schedule the veteran for a video 
conference hearing before the Board at the RO in Louisville, 
Kentucky.

In correspondence submitted in September 2005, the veteran 
requested a hearing before a member of the Board in 
Washington, D.C.  The Board subsequently sent the veteran a 
letter in June 2008 notifying him that he had been scheduled 
for such a hearing on August 27, 2008.  In correspondence 
dated in August 2008, the veteran's representative indicated 
that the veteran would be unable to attend the scheduled 
hearing because of his failing health and requested that a 
videoconference be scheduled instead.  However, he has not 
yet been provided such a hearing.

The failure to afford the veteran a hearing would amount to a 
denial of due process. 38 C.F.R. § 20.904(a)(3) (2007).  
Therefore, the veteran should be scheduled for a 
videoconference hearing before the Board at that RO in 
Louisville, Kentucky.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to the 
RO for the following action:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board via video conference 
at the local office in accordance with 
his request.  The veteran should be 
notified in writing of the date, time, 
and location of the hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails 
to report for the scheduled hearing, 
the claims file should be returned to 
the Board in accordance with appellate 
procedures.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




